Citation Nr: 1229872	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1943 to July 1945.  He died in November 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In June 2010 and August 2011, the Board remanded the issue for further development. 

The appellant and her son testified at a hearing before hearing officer at the RO in May 2008.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2005 and the cause of his death was intracerebral hemorrhage.  

2.  At the time of his death, the Veteran was service-connected for residuals of resection of ileum rated 40 percent disabling, maxillary sinusitis rated 30 percent disabling, shrapnel wounds of the right buttock rated 20 percent disabling, residuals of a ventral hernia rated 20 percent disabling, and residuals of hemorrhoidectomy rated noncompensable.  The Veteran was also granted a total disability rating due to individual unemployability as of September 18, 1997. 

3.  The cause of the Veteran's death has not been shown to be etiologically related to the Veteran's service-connected sinusitis or to any other injury or illness incurred during his active duty service and may not be presumed to have been.

4.  The Veteran's service-connected disability did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, the RO sent the appellant a letters in April 2006 and June 2010 that informed her what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the appellant.  The letter also informed the appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The June 2010 letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  The appellant's claim was subsequently readjudicated in a June 2012 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice errors.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service medical records and examination reports, and the original death certificate.  Additionally, pertinent medical opinions were obtained regarding the etiologies of the disabilities at issue meeting the requirements of 38 U.S.C.A. § 5107A(d) (West 2002 & Supp. 2011).

To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  

Factual Background and Analysis

At the time of his death, the Veteran was service-connected for residuals of resection of ileum rated 40 percent disabling, maxillary sinusitis rated 30 percent disabling, shrapnel wounds of the right buttock rated 20 percent disabling, residuals of a ventral hernia rated 20 percent disabling, and residuals of hemorrhoidectomy rated noncompensable.  The Veteran was also granted a total disability rating due to individual unemployability as of September 18, 1997. 

The Veteran died on November [redacted], 2005.  The death certificate reflects that the cause of death was intracerebral hemorrhage.  

Service treatment records (STRs) including examination reports dated in March 1943 and March 1945 are silent for any reports of a chronic cerebrovascular disorder.  In a March 1945 ear, nose and throat examination, the Veteran complained of a history of headaches around the region of this right eye.  Upon examination, the diagnosis was moderate right maxillary sinusitis, cause undetermined. 

During a December 1998 VA examination, the Veteran complained of recurrent nasal catarrh and postnasal drip.  The examiner noted the Veteran was treated for nasal sinus disease.  After a physical examination, the examiner found no active nasal sinus disease. 

The Veteran passed away in November 2005 from an intracerebral hemorrhage. 

During a May 2008 RO hearing, the Veteran's son testified to his assertion that due to his service-connected sinusitis the pressure built up in his father's head from years of blowing his nose, taking steroids and other medications, dizziness and headaches.  This contributed to his development of an intracerebral hemorrhage.  

In an August 2010 letter, B. P., M.D., stated that after reviewing the Veteran's service treatment records, private medical records, and the VA medical records, it is found that the Veteran suffered from chronic sinusitis and also from chronic headaches.  The physician opined that is at least as likely as not that the Veteran had central nervous system involvement from the sinusitis with possible cavernous vein involvement increasing his risk of intracerebral hemorrhage and death.

 A VA opinion dated in September 2011 found the Veteran had the following medical problems: essential hypertension, general atherosclerosis which manifested in the form of aortic aneurysm, cerebrovascular atherosclerosis leading to final complication of intracerebral hemorrhage, cardiac arrhythmia, rheumatoid arthritis, chronic nasal pharyngitis, rhinitis, and sinusitis.  The physician noted that the Veteran lived well beyond the normal life expectancy of 77 years and died due to the most common complication of general atherosclerosis/cerebrovascular atherosclerosis causing and leading to intracerebral hemorrhage.  The examiner noted that high blood pressure raises the risk of spontaneous intracerebral hemorrhage by two to six times.  Amyloid angiopathy is not an uncommon cause of intracerebral hemorrhage in patients over the age of 55.  A very small proportion is due to cerebral venous sinus thrombosis.  As per literature review, the risk factors of intracerebral hemorrhage including hypertension.  Cavernous sinus thrombosis manifests as proptosis, ptois, chemosis, and cranial nerve palsy beginning in one eye and progressing to the other eye.  There is no evidence that the Veteran had cavernous sinus thrombosis causing his death.  The Veteran died of intracerebral hemorrhage (which was caused by cerebrovascular atherosclerosis/cerebrovascular disease) due to the risk factor of hypertension.  

The VA physician also specifically disagreed with the August 2010 letter from B.P., M.D., as sinusitis or cavernous venous involvement are not considered risk factors for intracerebral hemorrhage.  The physician concluded that it is not at least as likely as not the Veteran' service-connected sinusitis increased the risk or caused his intracerebral hemorrhage and death, and that the service-connected disabilities were neither principle nor contributory cause of his death. 

Analysis

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.

The appellant does not contend, nor is there a factual basis in the record, that an intracerebral hemorrhage was incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1945.  Service treatment records show no findings of a cerebrovascular disorder.  Post-service medical evidence of record first shows findings of intracerebral hemorrhage many years after the Veteran's separation from active service.  Thus, there is no basis upon which to conclude that the Veteran's intracerebral hemorrhage was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

In order to establish service connection for the cause of death, it is not sufficient to show that a disease or injury casually shared in producing death; it must be shown that a direct causative relationship existed between a disability that was incurred in service and the veteran's death.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); 38 C.F.R. § 3.312(c).  Although the letter from B.P., M.D., indicates that the Veteran at least as likely as not had central nervous system involvement with increasing risk for intracerebral hemorrhage and death, that fact does not establish a direct causative relationship between service-connected sinusitis and death.  The Board finds, therefore, that the physician's letter is not probative of a direct causative relationship between the cause of death and a service-connected disability.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (evidence is not probative if it does not show that a service-connected disorder caused, rather than was a contributing factor to, the death of the veteran).  

Here, the Board finds the September 2011 VA opinion to be the more probative. The September 2011 VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed opinion than the August 2010 letter.  The examiner thoroughly reviewed the Veteran's claims file, including the August 2010 opinion, before rendering an opinion and provided a complete rationale to support the conclusions offered.  As noted above, the examiner concluded that it was less likely than not that the Veteran's service-connected disorders were responsible for or contributed to his death by intracerebral hemorrhage which led to his death.  In forming this conclusion, the examiner specifically stated that the history as documented indicated that the Veteran had non-service connected hypertension which is a known high risk factor for intracerebral hemorrhage and the likely cause of the Veteran's death.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

Finally, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the appellant and her representative have argued that the Veteran's death was related to his service-connected sinusitis.  The Board finds that the appellant is not competent to offer a medical opinion as to whether the Veteran's service-connected sinusitis's played any role in the Veteran's demise.  The Board is empathetic with the appellant in view of the Veteran's death.  Nonetheless, competent medical evidence is still required to support the appellant's claim.  Opinions as to etiology are within the realm of medical personnel and not laypersons, such as the appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter.  There is a lack of evidence of pathology or treatment in proximity to service or within years of separation.  Furthermore, the preponderance of the evidence is against a finding that the Veteran's service-connected sinusitis, or any other service-connected disorder, resulted in his death or that the cause of the Veteran's death was otherwise related to service.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


